Citation Nr: 0217070	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of 
decompression sickness, to include vertigo and hearing loss.  

(The issue of determination of a proper initial rating for 
hemorrhoids, currently evaluated as 10 percent disabling, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1998.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied 
the benefit sought.  In May 2001, following receipt of the 
veteran's timely appeal, the Board remanded the case back to 
the RO for further development.  The requested development 
having been completed to the extent practicable, the case 
has been returned to the Board for resolution.  

The Board is currently undertaking development with respect 
to the issue of determination of an initial rating for 
hemorrhoids, currently evaluated as 10 percent disabling, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903)).  After giving the 
required notice and after reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that issue.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue involving entitlement to 
service connection for residuals of decompression sickness, 
to include vertigo and hearing loss.  

2.  Pursuant to the Board's May 2001 Remand, the veteran was 
scheduled to undergo a VA rating examination to determine 
whether or not he suffered from any residuals of 
decompression sickness, to include vertigo and hearing loss.  

3.  The veteran failed to report to the VA rating 
examination at the appointed time, and without offering any 
explanation for such failure.  

4.  The veteran was shown to have been treated for 
decompression sickness in service.  

5.  The objective medical evidence fails to show that the 
veteran currently suffers from residuals of decompression 
sickness, to include vertigo or hearing loss.  


CONCLUSION OF LAW

Residuals of decompression sickness, to include vertigo and 
hearing loss were not shown to have been incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred decompression sickness 
in service, and that he currently suffers from residuals of 
such decompression sickness, including vertigo and hearing 
loss.  Accordingly, he maintains that service connection for 
decompression sickness is warranted.  In such cases, the VA 
has a duty to assist the veteran in developing facts which 
are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring the VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled 
with respect to the issue addressed here.  The Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to substantiate his claim for 
entitlement to service connection for residuals of 
decompression sickness, to include hearing loss and vertigo.  
The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement and supplemental statements of the 
case, and in correspondence to the veteran dated in December 
2000, November 2001, and October 2002 have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that such documents are essentially in 
compliance with the VA's revised notice requirements.  By 
that correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection 
for residuals of decompression sickness, and what evidence 
was necessary to show that any such disorder was incurred in 
service.  He was informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible for 
providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, 
and of his rights and duties under the VCAA.  The Board 
finds that the VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issue of entitlement to service connection for residuals 
of decompression sickness, to include vertigo and hearing 
loss has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service clinical treatment records, reports of VA rating 
examinations, and statements made by the veteran in support 
of his claim.  In addition, the veteran appeared before a 
Hearing Officer and presented testimony in support of his 
claim at a personal hearing at the RO.  

The Board notes that pursuant to its May 2001 Remand, the 
veteran was scheduled to undergo VA rating examinations for 
the express purpose of determining whether he suffered from 
any present disability resulting from decompression 
sickness, to include vertigo and hearing loss.  While the 
veteran reported to an examination conducted in connection 
with a claim for a separate disability, he did not, however,  
report to the examinations addressing his claimed residuals 
of decompression sickness at the appointed times, and failed 
to offer any explanation for his absence.  In the brief on 
appeal of November 2002, the veteran's service 
representative has acknowledged that the requested 
examinations were scheduled, but that the veteran failed to 
report as directed.  Accordingly, in light of the foregoing, 
the Board concludes that scheduling the veteran for further 
rating examinations would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  In addition, the Board is unaware of 
any additional relevant evidence which is available in 
connection with this claim, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim for 
entitlement to service connection for residuals of 
decompression sickness, to include vertigo and hearing loss.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disorder must still be shown by a medical 
diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred during active service, or otherwise due to 
a service-connected disability.  

Further, under the criteria set forth under 38 C.F.R. 
§ 3.385 (2002), impaired hearing will be considered to be a 
disability for VA benefits purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above-
captioned frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Historically, service connection for residuals of 
decompression illness was denied pursuant to a September 
1999 rating decision.  The veteran's claim was denied 
because the RO found that although the veteran was shown to 
have been treated for decompression sickness in service, the 
symptoms related thereto had been resolved with no current 
residuals attributable to such injury.  The veteran was 
deemed to have filed a timely appeal, and in May 2001, the 
Board remanded the case back to the RO for additional 
development in connection with the issue addressed here and 
an additional issue involving determination of a proper 
initial rating, which will be the subject of a later Board 
decision.  Pursuant to the Board's May 2001 directive, the 
RO was to schedule the veteran to undergo a VA rating 
examination or examinations to determine whether or not he 
continued to suffer from any residuals of decompression 
sickness, to include vertigo or hearing loss.  Two 
examinations were scheduled, but as noted, the veteran 
failed to report to either examination at the appointed 
times.  The veteran's service representative acknowledged 
his failure to report in the Brief on Appeal of November 
2002 and in the Statement of August 2002, and the case has 
been returned to the Board for resolution.  

A review of the veteran's service medical records discloses 
that the veteran was treated for decompression sickness in 
May 1998, and that within a day of treatment, he was 
discharged with all symptoms resolved.  At that time, his 
reported symptomatology included knee and other joint pain 
and skin manifestations.  Specifically, the veteran had 
complained of bilateral knee pain with bilateral thigh and 
shin pruritus and formication.  Itching, weakness, and 
confusion were also noted.  Neurological deficits were 
specifically not found, and neither vertigo nor hearing loss 
were indicated.  The veteran indicated at that time that he 
had experienced decompression sickness previously.  An 
earlier treatment note dated in July 1983 disclosed that the 
veteran experienced shoulder pain after conducting in an 
exercise in a flight simulation chamber.  He was treated for 
what was characterized as "simple bends" and released the 
same day.  The veteran's two most recent audiometric 
examination reports, dated in January 1997 and January 1998 
likewise failed to show that he had any hearing loss which 
might constitute a "disability" for VA benefits purposes.  

The report of the January 1997 audiometric examination 
showed the veteran's pure tone hearing thresholds, in 
decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
0
LEFT
0
0
0
0
0

Speech audiometry was not conducted, but in the measured 
audiological testing, the veteran was not shown to have any 
sort of hearing loss disability for VA benefits purposes.  
The Board recognizes that at the time of the examination, 
the veteran was noted to have high frequency hearing loss in 
the right ear at 6,000 Hz, and asymmetric hearing loss at 
500 Hz.  However, hearing loss at 6,000 Hz is not part of 
the criteria as set forth under the provisions of 38 C.F.R. 
§ 3.385 for establishing the presence of a hearing loss 
disability for VA benefits purposes.  Moreover, hearing loss 
at 15 decibels does not meet the threshold requirement under 
the regulation for establishing the presence of a 
disability.  See generally 38 C.F.R. § 3.385.  In addition, 
the audiometric examination conducted in January 1998 
likewise failed to show that the veteran had a hearing loss 
disability for VA benefits purposes.  

The veteran underwent a VA rating examination in May 1999.  
The report of that examination shows that his hearing was 
found to be grossly normal, although an audiometric 
examination was not conducted.  Cerebellar testing was 
normal, and such included finger-to-nose, gait examination, 
heel-to-toe walking, and rapid alternating movements.  The 
neurological component of the examination report disclosed 
that the veteran had sustained a head injury in service, but 
that he had not had problems with headaches, double vision, 
numbness, tingling, trouble walking, or balance or 
coordination since that time.  The veteran indicated that 
during service, he had suffered from decompression illness, 
characterized as "the bends" while in a decompression 
chamber.  According to the veteran, he had experienced pain 
in his left shoulder, but after recompression, his symptoms 
were resolved.  The veteran indicated that since that time, 
he had not experienced any recurrent problems, and the 
examiner offered that such was not an active problem at the 
time of the examination.  

In March 2000, the veteran appeared before a Hearing Officer 
at a personal hearing at the RO and testified that he 
experienced decompression sickness in service, and that he 
currently suffered from residuals of that decompression 
sickness.  According to the veteran, he suffered from loss 
of balance or vertigo with associated hearing loss as 
residuals of his decompression sickness.  The veteran 
testified that during the course of his 20-year Air Force 
career, he spent a great deal of time in unpressurized 
altitude simulation chambers, designed to teach prospective 
airmen the effects of high altitude flight.  The veteran 
explained that he received hazardous duty pay for performing 
such tasks.  He went on to state that regular decompression 
resulted in a build-up of nitrogen gas in his joints which 
caused pain.  According to the veteran, he was diagnosed as 
having experienced the "bends" as a result of such exposure.  
He offered that he had been treated for decompression 
sickness as recently as 1998.  At that time, the veteran 
recounted that he had gone to a civilian hospital, and was 
not totally coherent.  He stated that he had to explain to 
the civilian doctors of the need to provide him with oxygen 
immediately, and ultimately had to have the military flight 
surgeons contact the civilian doctors of the need to provide 
him with oxygen.  The veteran testified that he experienced 
relatively minor bouts of decompression sickness during the 
course of his career, but had not sought treatment in order 
to remain on flight status.  The veteran related that his 
current symptoms included a loss of equilibrium or balance, 
particularly when closing his eyes, and that his hearing was 
degraded.  According to the veteran, he experienced a slow 
degradation of his hearing ability over the years, and that 
such was reflected in the reports of his annual Air Force 
audiometric examinations.  He offered that he was barely 
able to pass such examinations in order to remain on flight 
status.  Further, the veteran stated that the VA rating 
examiner who had conducted the most recent VA rating 
examination was not aware of the symptomatology he should 
have looked for.  

As noted, pursuant to the Board's May 2001 Remand, the 
veteran was scheduled to undergo VA rating examinations to 
determine whether he suffered from any residuals of 
decompression sickness, particularly vertigo and hearing 
loss.  As noted, he failed to report to either of the 
scheduled examinations without giving any prior notice or 
explanation for his failure to appear.  Accordingly, any 
evidence or other material which might have been favorable 
to his claim in that regard is unavailable and cannot be 
considered.  

The Board has considered the above-discussed evidence in 
light of the veteran's contentions in this case, and must 
conclude that the preponderance of the evidence is against 
his claim for service connection for residuals of 
decompression sickness, to include vertigo and hearing loss.  
As noted, the veteran was shown to have experienced two 
documented episodes of decompression sickness in service, 
and his symptomatology at those times involved multiple 
joint pain and itching of the skin.  The service medical 
records clearly show that the veteran's symptoms were fully 
resolved following immediate treatment, and he was not shown 
to have complained of any vertigo or hearing loss.  

Moreover, at the time of the May 1999 VA rating examination, 
the veteran was specifically asked if he experienced any 
sort of vertigo or imbalance, albeit in connection with an 
unrelated head injury, and he responded in the negative.  
The examiner at that time noted that the veteran no longer 
experienced any residuals from the head injury, to include 
dizziness and imbalance.  Moreover, he was asked about his 
decompression sickness, and also indicated that such 
symptoms were resolved.  While there is no indication that 
an audiometric test was then conducted, the examiner noted 
that the veteran's hearing appeared normal.  A more current 
audiometric examination is unavailable because the veteran 
did not report to the scheduled examination.  

In any event, as noted, while the veteran testified that 
while in service, he had been advised that his hearing was 
deteriorating gradually and that he barely passed his flight 
status physical examination due to poor hearing, a review of 
the audiometric reports from his active service do not 
reflect those assertions.  The veteran's in-service 
audiometric examination reports all reflected essentially 
normal results, other than in January 1997 when he was shown 
to have some loss of hearing at the 6,000 Hz level.  Even 
so, as noted, such hearing loss does not meet the minimum 
threshold for establishing a present disability for 
entitlement to VA benefits.  Accordingly, absent a showing 
by objective medical evidence that the veteran experiences 
residuals of decompression sickness, to include vertigo and 
hearing loss, the Board must conclude that the preponderance 
of the evidence is against his claim for service connection.  
In short, the objective medical evidence fails to establish 
that the veteran has a present disability with respect to 
the claimed disorder.  

The Board has also considered the veteran's lay statements 
and testimony to the effect that he currently experiences 
vertigo and hearing loss as a result of decompression 
sickness incurred in service.  Such statements do not 
constitute objective medical evidence, however.  As a 
layperson, lacking in medical training or expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, such statements 
and testimony cannot form a basis to establish service 
connection where an expert medical opinion is required.  
Therefore, the Board must conclude that as the preponderance 
of the evidence is against the veteran's claim for service 
connection, his appeal with respect to that issue must be 
denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for residuals of decompression sickness, 
to include vertigo and hearing loss, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

